Citation Nr: 1110506	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  02-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey
 
 
THE ISSUE
 
Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.
 
(The issues of whether a May 29, 2007, decision of the Board of Veterans' Appeals that denied entitlement to service connection for atrial fibrillation, secondary to service-connected disabilities contains clear and unmistakable error (CUE); and whether a May 29, 2007, decision of the Board of Veterans' Appeals that denied entitlement to an effective date earlier than September 10, 1998, for an award of special monthly compensation for loss of use of a creative organ contains CUE are the subject of another decision under a different docket number.)
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1953 to May 1955.
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Notice of that rating decision was provided by the New York, New York RO.  The claim was forwarded to the Board by the RO in Newark, New Jersey.
 
In August 2004, May 2007, and September 2008, this case was remanded for further development.
 
The issue of entitlement to service connection for diabetic peripheral neuropathy of all four extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  The Veteran is service connected for dysthymia, nephrotic syndrome, bilateral total hip replacements, left foot and right ankle gouty arthritis, diabetes, lumbosacral and thoracic spine arthritis, left hand and second finger of the right hand arthritis, bilateral knee arthritis, cataracts, and for a pilonidal cyst.
 
2.  The Veteran is not service connected for blindness in either eye, he does not have a service connected anatomical loss or loss of use of either of the hands, and he does not have a service connected anatomical loss or loss of use of either lower extremity such as to preclude locomotion without the aid of braces, crutches, canes, or wheelchair. 
 
 
CONCLUSION OF LAW
 
The basic eligibility requirements for a certificate for specially adapted housing or a certificate for a special home adaption grant have not established.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 3.350, 3.809, 3.809a, 4.40, 4.63 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2002, November 2003, January and October 2004, and June 2007 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In April 2007 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a January 2010 statement of the case.  Thus, any timing error as to notice was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained VA and private treatment records, and afforded him VA examinations.  The claimant submitted records from the Social Security Administration.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  
 
Pursuant to the May 2007 and September 2008 remands, the Veteran was afforded a VA examination in December 2008 that addressed loss of use of hands and feet.  In a July 2010 appellant's post-remand brief, the representative asserts that the December 2008 VA joints examiner did not comply with the directives of the Board's September 2008 remand because the examiner did not use the phrases "at least as likely as not" and "more likely than not" in preparing the examination report.  

The record shows that the VA examiner unequivocally stated that the appellant did not have loss of use of his hands or feet.  Therefore, that examiner did not have to explicitly state that it was not at least as likely as not that the claimant had loss of use of his hands or feet, or that it was more likely than not that the Veteran had loss of use of his hands or feet.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board, therefore, finds that the RO substantially complied with the remand instructions.  Hence, another remand is not in order.
 
In a May 2004 statement the representative argues that an independent medical expert opinion is warranted to determine whether the Veteran meets the requirements for entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.  The December 2008 VA examiner specifically addressed whether the appellant has loss of use of his hands or feet.  There is no indication this issue involves such medical complexity that an independent medical opinion is necessary.  The representative has not provided any specific reason why this issue is so unique that a VA examiner could not adequately address whether the claimant has loss of use of his hands or feet.  Therefore, no further development with regard to an independent medical opinion is necessary.
 
Governing regulations and law
 
Eligibility for financial assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a)
 
A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who served on active duty after April 20, 1898, and is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809(a)-(b) (2010).
 
The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).
 
The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2010).
 
The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2007).
 
Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2010).
 
In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United States Court of Appeals for Veterans Claims (the Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40 (2010), the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.
 
The provisions of 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).
 
Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  
 
Eligibility for assistance in acquiring a special home adaptation grant under 38 U.S.C.A. § 2101(b)
 
A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b) (2010).
 
The provisions of 38 C.F.R. § 3.809a provide that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once.
 
Analysis
 
A review of August 2007, December 2008, and January 2009 VA examination reports, as well as VA treatment records and other VA examinations of record, shows that the Veteran is not service connected for blindness in either eye, he does not have a service connected anatomical loss or loss of use of either of the hands, and he does not suffer from a service connected anatomical loss or loss of use of either leg such as to preclude locomotion without the aid of braces, crutches, canes, or wheelchair.
 
The December 2008 VA eye examination report shows that the best corrected distance visual acuities are 20/50- in the right eye and 20/30+ in the left eye.  The best corrected near visual acuity is 20/40 in the right eye and 20/20 in the left eye.  The August 2007 and December 2008 VA joints examiner (the same person) stated that the Veteran did not have loss of use or amputation of any hands or any fingers.
 
Turning to loss of use of one or both lower extremities, the medical evidence shows that the Veteran regularly and constantly uses a wheelchair, braces, crutches, or canes as a normal mode of locomotion.  For example, the January 2009 VA neurologic examiner noted that the claimant has multiple orthopedic problems, to include hip prosthesis and a history of knee and ankle problems and gouty arthritis, for which he is currently mostly wheelchair bound at this time.  The relevant question, however, is whether the appellant has anatomical loss or loss of use of either lower extremity such as to preclude locomotion without the aid of braces, crutches, canes, or wheelchair, due to a service-connected disability.  Therefore, the issue of eligibility for financial assistance in acquiring specially adapted housing turns on whether he has anatomical loss or loss of use of either lower extremity.  
 
The various VA examinations and VA and private treatment records do not show either extremely unfavorable ankylosis of either knee, or complete ankylosis of two major joints of an extremity, or the shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop.  The Veteran has motion in his hips, knees, and ankles bilaterally.  At the August 2007 VA examination, the doctor stated that the appellant's lack of free walking was due to his service-connected disabilities.  Significantly, the examiner found the claimant's history to be unreliable in that the appellant claimed that his physical condition was much worse than what was found on physical examination, which the examiner attributed in part to the Veteran's depression.  In the December 2008 examination report, the doctor stated that the claimant does not walk due to the low back symptomatology.  Nevertheless, in both August 2007 and December 2008 examination reports the VA examiner stated that there was no loss of use or amputation of any toes or feet.  
 
In a September 2002 statement, the Veteran argues that he has a functional loss of his lower extremities under 38 C.F.R. § 4.40 and a general loss of use of the upper and lower extremities.   As noted above, the August 2007 VA examiner considered the claimant an unreliable historian.  The examiner noted that the appellant would not do repeated range of motion determinations because he claimed that movement was too painful.  The examiner reported, however, that when the claimant was distracted, the doctor could do the motions passively and that the motions did not appear painful.  In contrast, when the appellant was paying attention, he reported that it hurt quite a bit.  At the August 2007 VA examination, the Veteran no longer had hip pain with weightbearing.  The knees were nearly normal and that the appellant's range of ankle motion was pain free.  The August 2007 VA examination lasted over an hour.  The evidence shows that the claimant is not credible in his reporting of orthopedic symptomatology or in his claims of a "loss of use" of his upper and lower extremities.  Therefore, even consideration of the appellant's complaint of pain, the medical evidence does not show loss of use of either lower extremity. 
 
In summary, the loss of use of either lower extremity has not been demonstrated.  Therefore, the Veteran is not entitled to a certificate of eligibility for financial assistance in the purchase of specially adapted housing.
 
As for a special home adaptation grant, the Board finds that the Veteran is not service connected for blindness in both eyes with 5/200 visual acuity or less, nor does he suffer from a service connected disorder manifested by an anatomical loss or loss of use of both hands.  As noted above, the December 2008 VA eye examination report reveals that his corrected visual acuity in either eye is no worse than 20/50-.  Moreover, the August 2007 and December 2008 VA joints examiner stated that the Veteran did not have loss of use or amputation of any hands or any fingers.
 
The Board acknowledges that the RO has not adjudicated the issue of entitlement to service connection for multiple extremity diabetic peripheral neuropathy.  Even assuming that service connection was in effect for diabetic peripheral neuropathy of all four extremities, the competent medical evidence still does not show a loss of use of a hand or a lower extremity due to even diabetic neuropathy.  For example, the medical evidence, to include the January 2009 VA neurologic examination, does not reflect a complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop.  Therefore, a grant of entitlement to service connection for diabetic peripheral neuropathy of all extremities would not change the outcome of this adjudication, and the Veteran is not prejudiced by the Board's adjudication of this issue without an initial adjudication by the RO of the claim of entitlement to service connection for diabetic peripheral neuropathy of all four extremities.  Bernard v. Brown, 4 Vet. App. 384 (1993).
 
In reaching this determination, the Board acknowledges that VA is required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


